Name: Council Regulation (EEC) No 971/83 of 28 March 1983 on the conclusion of the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: nan

 27.4.1983 EN Official Journal of the European Communities L 111/1 COUNCIL REGULATION (EEC) NO 971/83 of 28 March 1983 on the conclusion of the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast, together with the exchange of letters relating thereto, signed in Conakry on 7 February 1983, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast together with the exchange of letters relating thereto are hereby approved on behalf of the Community. The texts referred to in the first subparagraph are attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 16 of the Agreement (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No C 13, 17. 1. 1983, p. 249. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.